DETAILED ACTION

Status of Claims

The following is a Final office action in response to the communications received on October 28, 2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2 and 25-26 have been amended.
Claims 28-35 have been added.
5.  Double Patenting rejection has been withdrawn in view of TD filed 10/26/20.
Election by Original Presentation
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-27, drawn to a method for making a textile product comprising: processing packed yarn in a greige fabric formation operation, classified in D02G3/00.
II. Claims 28-35, drawn to a method for making a textile product comprising: processing fibers in a breaker drawing operation, lapping operation and combing operation, classified in D02G3/34.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have comprises different processing, operations and machines.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Newly submitted claims 28-35 are directed to an invention that is independent or distinct from the invention originally claimed.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 28-35 are withdrawn from consideration as being directed to a non-elected invention.
Response to Amendments
Applicant amendments to claims 2 and 25-26 are acknowledged.  
Response to Arguments
Applicant's arguments have been considered but not found persuasive.  Applicant argues:
A.  Bennington nowhere teaches that its system can be used in a textile manufacturing system, the Office Action has not pointed exactly how one might affix physical markers 
	Examiner’s Response: Renfro discloses a system that allows fibers to be tracked from manufacturing to conversion to final product.  Bennington discloses that physical markers are affixed on products in order to track inputs and outputs. There is no explicit suggestion in Bennington of using this system in a textile-processing environment; however, a textile environment is not excluded from Bennington’s invention.  In addition, applicant has not pointed why the system in Bennington is not capable of affixing physical markers to the inputs and outputs of a bale opening process or to elements of a process used to transform bales of fibers into yarns as required on claim 1.

B.  Bennington do not include any disclosure that teaches or suggests how or why a person of ordinary skill in the art would actually modify Renfro’s textile process with the teachings of Bennigton to arrive at claim 1.
	Examiner’s Response:  It is known that RFID tracking is used in the textile industry.  Renfro discloses a system for converting fibers into textile products.  Renfro is not focused on associating inputs/outputs throughout the textile manufacturing process, however Bennigton was introduced to disclose a system were physical markers are affixed on products in order to track inputs and outputs throughout the manufacturing process.  Bennington does not exclude textile manufacturing from his invention.  Applicant is not inventing any new machine or processing for making textile products.  Applicant’s invention is focused on tracking fiber though the process of converting it 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renfro (US 9,972,224 B2) in view of Bennington (US 2016/0092812 A1), further in view of Schoening (US 9,489,650 B2).

Claim 1
Renfro discloses the following limitations:
A method for making a textile product, the method comprising:

processing the packaged yarn in a greige fabric formation operation, wherein the greige fabric formation operation includes an input as the packaged varn, an output, and equipment used in the greige fabric formation operation; (see at least abstract, column 7 lines 60-67 and embodiment B26, col.45,lns.33-37).

Renfro discloses forming a yarn package, using the yarn package to form griege fabrics and tracking lots using specific fiber types.  Renfro does not explicitly discloses the following limitations: 

capturing fiber information contained in tags associated with bales of fiber, wherein the bales of fibers includes fibers and the fiber information is associated with the bales of the fibers: 

capturing fiber information contained in tags associated with packaged yarn, wherein the packaged yarn includes the fibers and the fiber information is associated with fibers used to form yarns formed from the bales of the fibers;

defining, via a computer system, a relationship between the input and the output of the greige fabric formation operation based on the input information, the output information, and the equipment information for the greige fabric formation operation; and

associating, via a computer system, the fiber information from the bales of the fibers with the output of the greige fabric formation operation based on a relationship between the input and the output of the greige fabric formation operation.

	    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been to one of ordinary skill in the art at the time the invention was filed, to apply the tracking method disclosed by Bennington into the textile manufacturing process in Renfro in order to provide efficient tracking of commodity sources in a manufacturing chain (Renfro – paragraph 0048).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.

The combination Renfro/Bennington does not explicitly disclose the following limitations: 

capturing, for the greige fabric formation operation, a) input information contained in an input tag related to the input of the greige fabric formation operation, b) output information contained in an output tag related to the output of the greige fabric formation operation, and c) equipment information contained in an equipment tag related to the equipment of the greige fabric formation operation;

However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to track and manage material flow in a manufacturing process or plant (Schoening abstract). A person of ordinary skill in the art would have conceived the idea of creating such configuration.


Claim 2
Furthermore, Renfro discloses the following limitations:

further comprising:

processing the output of the greige fabric formation operation in a greige fabric batching operation, wherein the greige fabric batching operation includes an input as the output of the greige fabric formation operation, an output, and equipment used in the greige fabric batching operation; (see at least abstract, column 7 lines 60-67, column 8 lines 55-60 and embodiment B26).

Renfro discloses forming a yarn package, using the yarn package to form griege fabrics and tracking lots using specific fiber types.  Renfro does not explicitly discloses the following limitations: 
defining, via the computer system, a relationship between the input and the output of the greige fabric batching operation based on the input information, the output information, and the equipment information for the greige fabric batching operation; and

associating, via the computer system, the fiber information for the bales of fibers with the output of the greige fabric batching operation based on the relationship between the input and the output of the greige fabric batching operation.

    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings in Bennington into the invention of Renfro in order to provide an  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Renfro/Bennington does not explicitly disclose the following limitations: 

capturing, for the greige fabric batching operation, a) input information contained in an input tag related to the input of the greige fabric batching operation, b) output information contained in an output tag related to the output of the greige fabric batching operation, and c)equipment information contained in an equipment tag related to the equipment of the greige fabric batching operation;

However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 3
Furthermore, Renfro discloses the following limitations:

 further comprising:

processing the output of the greige fabric batching operation in a greige processing operation, wherein the greige processing operation includes an input as the output of the greige fabric batching operation, an output, and equipment used in the greige processing operation; (see at least abstract, column 7 lines 60-67, column 8 lines 55-60 and embodiment B26).

Renfro discloses forming a yarn package, using the yarn package to form griege fabrics and tracking lots using specific fiber types.  Renfro does not explicitly discloses the following limitations: 

defining, via the computer system, a relationship between the input and the output of the greige processing operation based on the input information, the output information, and the equipment information for the greige processing operation; and

associating, via the computer system, the fiber information for the bales of stable fibers with the output of the greige processing operation based on the relationship between the input and the output of the greige processing operation.

    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings in Bennington into the invention of Renfro in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



The combination Renfro/Bennington does not explicitly disclose the following limitations: 

capturing, for the greige processing operation, a) input information contained in an input tag related to the input of the greige processing operation, b) output information contained in an output tag related to the output of the greige processing operation, and c) equipment information contained in an equipment tag related to the equipment of the greige processing operation;
However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 4
Furthermore, Renfro discloses the following limitations:

wherein the greige processing operation includes a washing operation, a bleaching operation, a dyeing operation, a finishing operation, or a drying operation (see at least column 11 lines 65-67, column 22 lines 5-15 and column 51 lines 60-67).

Claim 5
Furthermore, Renfro discloses the following limitations:

wherein the equipment of the greige processing operation includes one or more washing machines, scouring machines, bleaching machines, dyeing machines, finishing machines, or drying machines (see at least column 11 lines 65-67, column 22 lines 5-15 and column 51 lines 60-67)..

Claim 6
Furthermore, Renfro discloses the following limitations:

wherein the output of the greige fabric formation operation, the input and output of the greige batching operation, and the input of the greige processing operation is greige fabric rolls, and the output of the greige processing operation is processed fabric rolls (see at least abstract, column 7 lines 60-67 and embodiment B26).

Claim 7
Furthermore Renfro discloses the following limitations:
 further comprising:

processing the output of the greige processing operation in a cut and sew operation, wherein the cut and sew operation includes an input as the output of the greige processing operation, an output, and equipment used in the cut and sew operation; (see at least abstract, column 5 lines 40-45, column 7 lines 60-67, column 8 lines 5-60 and embodiment B26).
Renfro discloses forming a yarn package, using the yarn package to form griege fabrics and tracking lots using specific fiber types.  Renfro does not explicitly discloses the following limitations: 

defining, via the computer system, a relationship between the input and the output of the cut and sew operation based on the input information, the output information, and the equipment information for the cut and sew operation; and

associating, via the computer system, the fiber information for the bales of stable fibers with the output of the cut and sew operation based on the relationship between the input and the output of the cut and sew operation.
    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

The combination Renfro/Bennington does not explicitly disclose the following limitations: 

capturing, for the cut and sew operation, a) input information contained in an input tag related to the input of the cut and sew operation, b) output information contained in an output tag related to the output of the cut and sew operation, and c) equipment information contained in an equipment tag related to the equipment of the cut and sew operation;

However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 8
Furthermore, Renfro discloses the following limitations:

wherein the cut and sew operation includes a length cut operation, a crosscut operation, a hemming operation, or an assembly operation (see at least column 5 lines 40-45 and column 6 lines 25-45).

Claim 9
Furthermore Renfro discloses the following limitations:

further comprising:

processing the output of the cut and sew operation in a packaging operation, wherein the packaging operation includes an input as the output of the cut and sew operation, an output, and equipment used in the packaging operation; (see at least column 9 lines 1-25 and column 22 lines 1-10).
Renfro discloses forming a yarn package, using the yarn package to form griege fabrics and tracking lots using specific fiber types.  Renfro does not explicitly discloses the following limitations: 

defining, via the computer system, a relationship between the input and the output of the packaging operation based on the input information, the output information, and the equipment information for the packaging operation; and

associating, via the computer system, the fiber information for the bales of fibers with the output of the packaging operation based on the relationship between the input and the output of the packaging operation.

    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings in Bennington into the invention of Renfro in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the 

The combination Renfro/Bennington does not explicitly disclose the following limitations: 

capturing, for the packaging operation, a) input information contained in an input tag related to the input of the packaging operation, b) output information contained in an output tag related to the output of the packaging operation, and c) equipment information contained in an equipment tag related to the equipment of the packaging operation;
However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to provide an efficient system for tracking materials 


Claim 10
Furthermore, Renfro discloses the following limitations:

wherein output of the cut and sew operation and the input of the packaging operation is cut and sewn products, and the output of the packaging operation is cartons containing one or more packets of the cut and sewn products (see at least column 5 lines 40-45, column 6 lines 25-45, column  21 lines 62-67 and column 22 line 1-5).

Claim 11
Furthermore, Renfro discloses the following limitations:

further comprising: processing the output of the packaging operation in a warehouse storage operation, wherein the warehouse storage operation includes an input as the output of the packaging operation, an output, and equipment used in the warehouse storage operation; (see at least column 9 lines 5-10 and column 17 lines 5-15).



defining, via the computer system, a relationship between the input and the output of the warehouse storage operation based on the input information, the output information, and the equipment information for the warehouse storage operation; and

associating, via the computer system, the fiber information for the bales of stable fibers with the output of the warehouse storage operation based on the relationship between the input and the output of the warehouse storage operation.
    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings in Bennington into the invention of Renfro in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.
The combination Renfro/Bennington does not explicitly disclose the following limitations: 

capturing, for the warehouse storage operation, a) input information contained in an input tag related to the input of the warehouse storage operation, b) output information contained in an output tag related to the output of the warehouse storage operation, and c) equipment information contained in an equipment tag related to the equipment of the warehouse storage operation;
However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 12
Furthermore, Renfro discloses the following limitations:

wherein the input and output of the warehouse storage operation is pallets of packaged, finished product (see at least column 9 lines 1-30 and column 17 lines 5-15).

Claim 13
Furthermore, Renfro discloses the following limitations:

wherein the greige fabric formation operation includes a warping operation, a sizing operation, or a weaving operation.(see at least figure 11).

Claim 14
Furthermore, Renfro discloses the following limitations:

wherein the equipment of the greige fabric formation operation includes one or more warp creels, sizing machines, or weaving looms (see at least figure 11 and column 6 lines 5-15).

Claim 15
The combination Renfro/Bennington does not explicitly disclose the following limitations: 

wherein the capturing steps are performed electronically.

However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 16
Furthermore, Renfro discloses the following limitations:

wherein the fiber information comprises a fiber lot number for the bales of staple fibers.(see at least column 17 lines 5-15).

Claim 17
Furthermore, Renfro discloses the following limitations:

wherein the fiber information further comprises at least one of 1) a vendor of the bales of the fibers, 2) an origin of the bales of the staple fibers, 3) a fiber type of the bales of the fibers, and 4) one or more quality parameters for the bales of the fibers (see at least column 17 lines 5-15).

Claim 18

Renfro discloses the following limitations:

A textile manufacturing system, the system comprising:

a set of input tags coupled to inputs of a plurality of textile operations that transform fibers from bales of fibers into a textile product; a plurality of units of textile equipment; (see at least abstract, column 7 lines 60-65 and column 8 lines 45-55).



a computer processor configured to a) define a relationship between an input of each textile operation, and an output of each.
a set of output tags coupled to outputs of the plurality of textile operations; 

    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been to one of ordinary skill in the art at the time the invention was filed to apply the tracking method disclosed by Bennington into the textile manufacturing process in Renfro in order to provide efficient tracking of commodity sources in a manufacturing chain (Renfro – paragraph 0048).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.

The combination Renfro/Bennington does not explicitly disclose the following limitations: 

a set of textile equipment tags, wherein each textile equipment tag is coupled to a respective one of the plurality of units of textile equipment;

a set of tag readers configured to obtain information from the set of input tags for each one of the plurality of textile operations, the set of output tags for each one of the plurality of textile operations, and the set of textile equipment tags for each of the units of textile equipment; and

a computer system in electronic communication with the set of tag readers

However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to track and manage material flow in a manufacturing process or plant (Schoening abstract). A person of ordinary skill in the art would have conceived the idea of creating such configuration.


Claim 19
Furthermore, Renfro discloses the following limitations:

wherein the plurality of textile operations includes a greige fabric formation operation, such that the inputs include an input of the greige fabric formation operation, the outputs include an output of the greige fabric formation operation, and the plurality of units of textile equipment includes one or more units of equipment for processing the input into the output of the greige fabric formation operation . (see at least abstract, column 7 lines 60-67, column 8 lines 55-60 and embodiment B26).


Claim 20
Furthermore, Renfro discloses the following limitations:

wherein the plurality of textile operations includes a greige fabric batching operation, such that the inputs include an input of the greige fabric batching operation, the outputs include an output of the greige fabric batching operation, and the plurality of units of textile equipment includes one or more units of equipment for processing the input into the output of the greige fabric batching operation (see at least abstract, column 7 lines 60-67, column 8 lines 55-60 and embodiment B26)..

Claim 21

Renfro discloses the following information:

A method for making a textile product, the method comprising:

processing the bales of staple fiber in a fiber preparation operation into slivers of fibers, wherein the fiber preparation operation includes an input as the bales of staple fiber, an output as slivers of fiber, and fiber preparation equipment that transforms the bales of staple fiber into the slivers of fiber; (see at least abstract, column 7 lines 60-67, embodiment B26, col 45 lns 33-37).

processing the slivers of fiber into yarns in a yam spinning operation, wherein the yam spinning operation includes an input as the slivers fibers, an output as the yarns, and yarn spinning equipment that transforms the slivers of fibers into the yams; (see at least column 3 lines 20-30, 9 lines 15-30 and column 22 lines 5-10).  

processing the yarns into a textile product in a textile product formation operation; (see at least column 7 lines 60-65).

Renfro discloses forming a yarn package, using the yarn package to form griege fabrics and tracking lots using specific fiber types.  Renfro does not explicitly discloses the following limitations: 

associating, via a computer system, the fiber information for the bales of staple fiber with the textile product based on a relationship between the input and the output for each operation.

capturing fiber information contained in bale tags on bales of staple fiber, wherein the bale tags include fiber information concerning the bales of staple fiber;

    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been to one of ordinary skill in the art at the time the invention was filed to apply the tracking method disclosed by Bennington into the textile manufacturing process in Renfro in order to provide efficient tracking of commodity sources in a manufacturing chain (Renfro – paragraph 0048).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.

The combination Renfro/Bennington does not explicitly disclose the following limitations: 

tracking, for the fiber preparation operation, a) input for the fiber preparation operation, and b) output for the fiber preparation operation associated with equipment for the fiber preparation operation;

capturing, for the yam spinning operation, a) input information contained in an input tag for the yarn spinning operation, b) output information contained in an output tag for the yarn spinning operation, and c) equipment information contained in an equipment tag for the yam spinning operation;

capturing, for the textile product formation operation, a) input information contained in an input tag for the textile product formation operation, b) output information contained in an output tag for the textile product formation operation, and c) equipment information contained in an equipment tag for the textile product formation operation; and

However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to track and manage material flow in a manufacturing 


Claim 22
Renfro discloses forming a yarn package, using the yarn package to form griege fabrics and tracking lots using specific fiber types.  Renfro does not explicitly discloses the following limitations: 

further comprising defining, via a computer system, the relationship between the input and the output for each operation based on the input information, the output information, and the equipment information for each operation.
However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings in Bennington into the invention of Renfro in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 23
Furthermore, Renfro discloses the following limitations:
wherein a first textile operation is the fiber preparation operation, (see at least abstract and column 26 lines 65-67).
wherein the method further comprises: arranging the bales of staple fiber into one or more bin locations, wherein each bin location includes a bin tag that contains bin information; (see at least abstract and column 17 lines 5-15).

Renfro discloses forming a yarn package, using the yarn package to form griege fabrics and tracking lots using specific fiber types.  Renfro does not explicitly discloses the following limitations: 

capturing the bin information contained in the bin tag; and associating, via the computer system, the bin information with the fiber information, wherein the input information for the fiber preparation operation includes the fiber information and the bin information.
    However, Bennington in at least abstract and figure 2 discloses associating a raw material input label with an output product label and defining relationships.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings in Bennington into the invention of Renfro in order to provide an efficient system for tracking materials through a supply chain. A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 24
Furthermore Renfro discloses the following limitations:

further comprising: processing the bales of staple fiber in a fiber blending operation; (see at least column 5 lines 25-55, column 8 lines 35-45 and column 29 lines 15-25).

Renfro does not explicitly disclose the following limitations: 

capturing information contained in an input tag for the fiber blending operation; capturing information contained in an output tag for the fiber blending operation; and capturing information contained in an equipment tag for equipment used in the fiber blending operation.
However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).



Claim 25
Furthermore Renfro discloses the following limitations:

wherein the equipment in the fiber preparation operation includes a blender, a carding machine, a draw frame, and optionally a comber (see at least column 51 lines 60-67 and column 55 lines 25-35).

Claim 26
Furthermore, Renfro discloses the following limitations:
Wherein the textile product formation operation comprises a greige fabric formation operation (see at least abstract, column 7 lines 60-67 and embodiment B26, col.45,lns.33-37).
The combination Renfro/Bennington does not explicitly disclose the following limitations: 
wherein the method comprises: capturing information contained in an input tag for the greige fabric formation operation; capturing information contained in an output tag for the greige fabric formation operation; capturing information contained in an equipment tag for equipment used in the greige fabric formation operation.  
However, Schoening in at least abstract and columns 12-13 discloses RFID technology to track and control the flow of inputs and outputs in a manufacturing process.  This includes input  (raw material), output (finished product) and equipment information. “Manufacturing items including a manufacturing item radio frequency tag identifier and manufacturing item identification information defining the identity of the manufacturing item and a manufacturing process memory storing manufacturing process information for a manufacturing job, the manufacturing process information defining manufacturing items to be used in or on the manufacturing equipment of the manufacturing process when implementing the manufacturing job” (column 12 lines 35-50).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combination Renfro/Bennington with the teachings on Schoening in order to track and manage material flow in a manufacturing process or plant (Schoening abstract). A person of ordinary skill in the art would have conceived the idea of creating such configuration.

Claim 27
Furthermore, Renfro discloses the following limitations:

wherein the yarn spinning equipment of the yarn spinning operation includes at least one of a speed frame, a yarn spinning frame, a winder, and an auto-coner (see at least column 3 lines 20-25, column 9 lines 15-45 and column 22 lines 5-15).

CONCLUSION


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
 http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687